DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.

Disposition of Claims
Claims 1 and 3-20 were pending.  Claims 2, 10-12, and 16-19 have been cancelled.  With the entry on 05/20/2022, the final amendments are to claims 1, 4-5, 7-9, 13-15, 20-22, 24-25, and 27-29 are acknowledged and entered.  In the claim set presented on 05/02/2022, claims 21-29 were new.  Claims 1, 3-9, 13-15, and 20-29 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2020/0297839A1, Published 09/24/2020.  Amendments to the abstract presented on 08/26/2021 are acknowledged and entered.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.


Response to Arguments
Applicant's arguments filed 05/02/2022 and 05/20/2022 regarding the previous Office action dated 11/30/2021 have been fully considered.  In light of applicant’s arguments and applicant's amendments, all outstanding objections and/or rejections have been withdrawn as noted herein.


Examiner Initiated Interview
            On 05/18/2022, the examiner contacted applicants to propose claim amendments that would result in the allowance of the application.  These amendments were accepted and were incorporated into the Applicant response filed on 05/20/2022.


Claim Objections
(Objection withdrawn.)  The objection to Claim 10 is withdrawn in light of the amendments to the claim.



Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 10-12 and 16-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in light of the amendments to the claims.

(Rejection withdrawn.)  The rejection of Claims 8, 10-12, and 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of the amendments to the claims.

	

Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claims.


Allowable Subject Matter
Claims 1, 3-9, 13-15, and 20-29 are allowed.
The following is an examiner’s statement of reasons for allowance: in light of the amendments to the claims which draw the invention to engineered, isolated US11 (e.g. US11 not associated with the HCMV virus, virion, or genome) and its use in treatment or inhibition of autoimmune disease in an individual is novel and nonobvious.  The closest prior art has been made of record and properly overcome.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Claims 1, 3-9, 13-15, and 20-29 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648